Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Nov. 2021 has been entered.
	Claims 1, 3-20, 23, 24, 26, 29 and 31-33 are pending. Claims 6, 10 and 11 remain withdrawn as being drawn to a nonelected invention. Claims 1, 3-5, 7-9, 12-21, 23, 24, 26, 29 and 31-33 are considered here.

Response to Amendment
The rejection of claim 23 under 35 U.S.C. 112(b) as being indefinite for reciting a “control dose” and a “reduced dose” is withdrawn in view of the claim amendments in the Response of 24 Nov. 2021.

Response to Arguments
Applicant's arguments filed 24 Nov. 2021 have been fully considered but they are not persuasive. 
Applicant argues that using the yeast of Miasnikov to make a stabilized liquid yeast dose as taught by Degre would frustrate the purpose of Miasnikov, and cites to portions of Masnikov describing a dry yeast preparation.  This is not persuasive because Miasnikov contains multiple teachings, including i) recombinant yeast expressing heterologous enzyme(s) which are useful in SSF processes; and ii) dry formulations of such yeast.  There is nothing in Miasnikov stating that the recombinant yeast are suitable only for use in dry formulations.  Consistent with this, the SUMMARY portion of Miasnikov describes the genetic engineering aspect separately from the dry formulation aspect: 
“The present teachings provide novel genetically engineered yeast strains. In some embodiments, the genetically yeast strains are grown to produce large scale active dry yeast at previously unknown levels. In some embodiments, the yeast of the present teachings is used to ferment ethanol, and to reduce the use of exogenously added enzymes such as glucoamylases.” (underlining added)
One of ordinary skill would recognize that the genetically engineered yeast taught by Miasnikov could be generally used in any manner known in the art for yeast, including for making a stabilized formulation as taught by Brevne.  Moreover, Degre states “it would be obvious to one ordinary skill in the art that the invention would include all types of yeast as well as bacteria used in commercial fermentation processes” (Brevne, [0043]).  
Applicant cites [0005] of Miasnikov, which states that the industry has a need for an easily transportable and easily useable genetically engineered microbes, and states that this need is met by providing the yeast in a dry form.  This is not persuasive because Applicant has not pointed to any language in Miasnikov that would limit the use of the genetically engineered yeast to dry preparations.  The cited language in paragraph [0005] is highly generalized language regarding the background of the invention and does not make any specific connection to dry formulations or otherwise limit the scope of the uses for the inventive genetically engineered yeast.
Aplicant further cites paragraph [0032] of Miasnikov as describing a method of using the yeast in a process to make a biochemical “which necessarily includes using a yeast in an active dry form”.  This is not persuasive because the section cited by Applicant states “In some embodiments, the present teachings provide a method of making a desired biochemical comprising including the yeast provided by the present teachings in a fermentation process with a feedstock, wherein the desired biochemical is … ethanol”.  There is nothing in the above section limiting the yeast to a dry form.  Moreover, the description applies only to “some embodiments”.
Applicant further argues that the only large scale fermentation exemplified in Miasnikov used dry yeast preparations.  This is not persuasive because there is nothing in the cited Example that would lead one of ordinary skill to conclude that the genetically engineered yeast of Miasnikov could not be formulated in a stabilized form as taught by Degre, e.g., to achieve the various benefits that Degre teaches such stabilized compositions have over dry formulations (e.g., Degre, [0028]-[0031]).
Applicant further argues that one of ordinary skill would not have been motivated to combine the teachings of Miasnikov with those of Degre because each teach a different solution to providing a useful yeast preparation (Miasnikov teaching a dry composition, and Degre teaching a stabilized liquid composition).  This is not persuasive because Applicant has unduly restricted the scope of Miasnikov’s teachings to only a dry yeast preparation.  As set forth above, there is nothing in Miasnikov that limits the use of the yeast to a dry preparation.  Degre teaches that stabilized liquid formulations have various advantages over dry preparations, and it would have been obvious to use the yeast of Miasnikov in such a preparation to achieve such benefits.
Applicant further argues that a person of skill in the art would have had certain preferences for dry vs. liquid yeast preparations.  This is not persuasive because such arguments are unsupported by any evidence other than arguments of counsel.
Applicant further argues that the cited combination fails to teach the 80% displacement limitation.  This is not persuasive because the step of adding the exogenous enzyme (and the associated displacement limitation) is optional and thus not required to meet the limitations of the claims.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 3-5, 7-9, 12-21, 23, 24, 26, 29 and 31-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as amended recites “optionally adding an exogenous enzyme having starch or dextrin hydrolase activity to the biomass fermentor, wherein the optionally added exogenous enzyme having starch or dextrin hydrolase activity is displaced by at least 80% by weight”.  Dependent claims 24, 26, 29, 32 and 33 recite further limitations relating to the displacement.  The specification does not expressly define the term “displace” and it is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification uses the term “displace” to refer to a reduction in the amount of an exogenous enzyme that could have been added to the fermentation due to the presence of the heterologous enzyme (e.g., Spec., [0091] of US20210163995).  The above displacement limitations are indefinite because they attempt to define one claim element (the activity/amount of the heterologous enzyme in the fermentation) by reference to another element (the amount of an enzyme that does not need to be added due to the activity of the heterologous enzyme) that is variable and/or undefined by the claims/specification.  The specification measures percentage displacement by comparing the amount of a specific enzyme product (a glucoamylase cocktail) added to a fermentation carried out with yeast expressing a heterologous glucoamylase enzyme vs. a fermentation with a wild-type yeast (Spec., Example II and Figs. 6-7).  However, the instant claims do not specify what comparison is required to determine percentage displacement as recited in the claims (it is further unclear from the specification how exactly the amount of glucoamylase cocktail added to the wild-type fermentation was selected).  Thus, determining whether a particular process meets the displacement limitation(s) would require one of ordinary skill to compare the amount of an exogenous enzyme added to a process with the amount that could have been added in some hypothetical process which is undefined.  Moreover, in the claims the step of adding exogenous enzyme is optional and the exogenous enzyme is not specified (while claim 29 recites that the exogenous enzyme is a glucoamylase, it does not limit the exogenous enyzme to a particular species of glucoamylase).  As evidenced by US20160264927 to Miasnikov (previously cited), there are a large number of different enzymes and species thereof having starch or dextrin hydrolase activity that can beneficially be added to yeast fermentations (Miasnikov, [0014]).  It is unclear how one would determine whether the percentage displacement limitation is met in cases in which multiple exogenous enzymes are added, including e.g., enzymes which are different than the heterologously expressed enzyme.  In light of the above, one of skill in the art would not be able to reasonably ascertain the metes and bounds of the claims.  The indefiniteness rejection could be addressed by amending the claims to recite, e.g., a specific enzyme is absent or present below a specific level (e.g., a level typical of wild-type fermentations without the heterologous enzyme).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnikov (US 2016/0264927; Pub. Sep. 15, 2016) in view of Brevnova (US 2013/0323822; Pub. Dec. 5, 2013; USP 9,206,444; Applicant IDS; Of Record) and Degre (US 2007/0092602; Pub. Apr. 26, 2007).
Regarding claims 1 and 3, Miasnikov teaches a large scale fermentation to make ethanol by performing an 807,000 gallon commercial dry grind ethanol fermentation using a genetically modified yeast and comparing to the ethanol produced to a conventional yeast fermentation containing a full conventional dose of glucoamylase (see Example 6, [0060-0062]).  Miasnikov teaches the genetically modified yeast was constructed by placing a synthetic nucleotide sequence encoding a variant of the Trichoderma reseei glucoamylase gene under the control of native Saccharomyces cerevisiae FBA1 promoter (see [0041]).  Glucoamylase is an enzyme with starch or dextrin hydrolase activity (see instant claim 3).  Miasnikiov is teaching a recombinant yeast host cell with a heterologous nucleic acid encoding a heterologous polypeptide having starch or dextrin hydrolase activity.  Miasnikov [0060] teaches a propagation step wherein 40 kg of active dry yeast was added to a propagation tank and fermented for 6-8 hrs.  The propagated yeast was added to an 807,000-gallon main fermentor with ground corn liquefact (reads on biomass) and glucoamylase.  
Miasnikov does not teach a stabilized liquid yeast dose and does not teach the heterologous nucleic acid to comprise a first polynucleotide encoding a heterologous signal sequence that is operatively linked to the polynucleotide sequence encoding a polypeptide having starch or dextrin hydrolase.
Brevnova teaches yeast strains secreting a full suite of enzymes to hydrolyze corn starch, corn fiber, lignocellulose including enzymes that hydrolyze linkages in cellulose, hemicellulose.  Brevnova teaches the yeast strains can be used to hydrolyze starch and cellulose simultaneously and to produce ethanol from granular starch.  Brevnova teaches the yeast strains can be further used to reduce the amount of external enzyme needed to hydrolyze a biomass feedstock during a simultaneous saccharification and fermentation (SSF) (see abstract).  Brevnova teaches the recombinant yeast cell comprises at least one heterologous polynucleotide comprising a nucleic acid which encodes a glucoamylase and an alpha-glucosidase (see [0043,0235]).  Brevnova teaches the proteins can be fusion proteins which comprises a first and second polypeptide wherein the first polypeptide comprises a heterologous saccharolytic enzyme and the second polypeptide comprises a signal sequence to facilitate purification or identification or a reporter peptide (see [0243]) which are operatively linked ([0242]).  Brevnova teaches the signal sequence can be native signal sequences if yeast and fungal genes are expressed, and if bacterial genes are expressed the gene is attached to a S. cerevisiae invertase signal sequence (which is a heterologous signal sequence) (see Example 19, [0413], Table 16,23).  Brevnova teaches a heterologous secretion signal sequences can be added to the expression vectors ([0241]).  Brevnova teaches the necessity of adding external saccharolytic enzymes to the fermentation medium is reduced because the cells of the invention express polypeptides of the invention (see [0307,0316]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the heterologous polynucleotide sequence of Miasnikov to include a second polynucleotide sequence encoding a signal sequence and operatively link the signal sequence to the polynucleotide encoding the glucoamylase as taught by Brevnova.  One of ordinary skill in the art would be motivated to do do because Brevnova teaches addition of the signal sequence facilitates purification of the saccharolytic enzymes.
Miasnikov in view of Brevnova do not teach propagating a stabilized liquid yeast.
Degre teaches stabilizing liquid yeast preparations (SLY) has many benefits of both liquid and dry yeast.  Degre teaches SLY has a shorter lag phase in the fermentor does not require agitation (see [0020],[0030]).  Degre compares the ethanol production from corn mash of SLY and active dry yeast and teaches SLY has faster fermentation rate than active dry yeast (see Fig. 2, Example 2).  Degre teaches the SLY preparations can be used in commercial fermenters including adding to propagators (see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the method of Miasnikov in view of Brevnova to use stabilized liquid yeast as taught by Degre instead of active dry yeast in the propagation step.  One of ordinary skill in the art would be motivated to do so because Degre teaches stabilized liquid yeast has a faster fermentation rate and a shorter lag time as compared to active dry yeast.
Regarding the recitation in claim 1 of “optionally adding an exogenous enzyme having starch or dextrin hydrolase activity to the biomass fermentor, wherein the optionally added exogenous enzyme having starch or dextrin hydrolase activity is displaced by at least 80% by weight”, it is noted that the step of adding the exogenous enzyme (and the associated displacement limitation) is optional and thus not required to meet the limitations of the claims (reciting an optional step of adding an exogenous enzyme and providing limitations on the amount of said enzyme is not equivalent to stating that any exogenous enzyme added to the process must meet the displacement limitation).
Regarding claim 7, Brevnova teaches DNA sequences in the expression vector is operatively associated with appropriate expression control sequences (see [0295], [0296]).  Brevnova teaches the genes were expressed under ENO1 promoter (see [0413], Fig. 41).
Regarding claim 8, the limitations pertain to the inherent functional properties of the promoter.  Brevnova teaches the promoters are selected from eno1, adh1, gpm1, tef2 (Table 3).  The instant application discloses the same promoters ([0058], [0059]).  Therefore, the promoters taught by Brevnova would meet the limitations of claim 8.
Regarding claim 9, Brevnova teaches the genes are secreted ([0093], [0236], [0238], [0254], Ex. 30 Fig. 71).
Regarding claim 12, Brevnova teaches that the yeast cells also comprise heterologous alpha-amylase and examines the synergistic effects of two or more heterologous enzymes (Table 17, Ex. 20, [0414], [0415]).
Regarding claims 15 and 16, Brevnova teaches the host cells can be a yeast selected from Saccharomyces cerevisiae ([0186], [0348], Table 20). 
Regarding claims 17-20, Brevnova teaches the biomass is corn mash (Example 20, [0414-0416]).
Regarding claim 21, Brevnova teaches the fermentation product is ethanol produced from corn mash ([0185], Example 23).
Regarding claim 22, the limitations pertain to the fermentation yields when a control dose is used, which is a reference amount (dose) to which the dose in the instant method is compared to.  The instant method does not recite an actual method step of performing the fermentation at a control dose.  The limitations of claim 22 do not add any active method steps, and is interpreted to recite the same method steps as claim 1.
Regarding claim 23, Brevnova teaches the %starch conversion was 60% (see graph in Fig. 80) and achieved a fermentation yield of at least 80% (actual ethanol yield 125 g/l vs potential ethanol yield of 130 g/l, see graph in Fig. 76).
Regarding claims 24, 26, 29 and 32, it is noted that the step of adding an exogenous enzyme (and the related displacement limitations) is optional.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miasnkinov in view of Brevnova and Degre, as applied to claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 above, and further in view of Nielsen (US 2003/0027290; Pub. Feb. 6, 2003; Of Record) as evidenced by SEQIDNO-3-align (Sequence Alignment file; Of Record).
Regarding claim 4, Brevnova does not teach the sequence of the heterologous glucoamylase to be SEQ ID NO: 3 (the elected sequence).
Nielsen teaches a thermostable glucoamylase isolated from Talaromyces emersonii suitable for starch conversion process and teaches the sequence to be SEQ ID NO: 34 ([0060]).  Nielsen teaches the glucoamylase is used to hydrolyze starch ([0023-0025]).  SEQ ID NO: 34 of Nielsen is a 100% match to instant SEQ ID NO: 3; for evidence see attached alignment - see Result 3 on pages 3 and 4 of SEQIDNO-3-align.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Brevnova and use a glucoamylase with SEQ ID NO 34 as taught by Nielsen instead of the glucoamylases taught in Brevnova.  One of ordinary skill in the art would be motivated to do so because the glucoamylase taught by Nielsen is an alternative glucoamylase that is used to hydrolyze starch and is thermostable.
The combined teachings of Miasnikov, Brevnova, Degre and Nielsen renders claim 4 obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miasnkinov in view of Brevnova  and Degre as applied to claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 above and further in view of Draborg (US 2010/0021967; Pub. Jan. 28, 2010; Of Record) as evidenced by SEQIDNO-5-align (Sequence Alignment file; Of Record).
Regarding claim 5, Brevnova does not teach the sequence of the heterologous signal sequence to be SEQ ID NO: 5.
Draborg teaches a wild type alpha factor signal peptide for producing a polypeptide in recombinant yeast (see abstract, [0003]) with a sequence of SEQ ID NO: 1 (see [0016]) which is operatively linked to a polypeptide coding sequence including glucoamylase (see [0041]).  SEQ ID NO: 1 of Draborg is a 100% match to instant SEQ ID NO: 5; for evidence see attached alignment - see Result 9 on page 5 of SEQIDNO-5-align.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Brevnova and use a heterologous signal sequence with a sequence of SEQ ID NO: 5 as taught by Draborg instead of the signal sequences taught in Brevnova.  One of ordinary skill in the art would be motivated to do so because the signal sequence taught by Draborg is an alternative signal sequence that is used to express polypeptides including glucoamylases.
The combined teachings of Miasnikov, Brevnova, Degre and Draborg renders claim 5 obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miasnkinov in view of Brevnova  and Degre, as applied to claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 above, and further in view of He et al., (Cloning of a novel thermostable glucoamylase from thermophilic fungus Rhizomucor pusillus and high-level co-expression with α-amylase in Pichia pastoris, BMC Biotechnology (2014) 14:114; Of Record) as evidenced by SEQIDNO-17-align (Sequence Alignment file; Of Record).
Regarding claim 13, Brevnova teaches the recombinant yeast to further express an alpha-amylase (see Table 17, Ex. 20) but does not teach the sequence of the heterologous alpha-amylase to be SEQ ID NO: 17.
He teaches fungal alpha-amylase clones from thermophilic fungus Rhizomucor pusillus and teaches co-expressing it with a glucoamylase achieved higher productivity for starch hydrolysis (see Abstract,Fig. 2).  The instant specification teaches SEQ ID NO: 17 to be isolated from Rhizomucor pusillus (see Sequence listing, NO: 17).  The accession number of the alpha-amylase taught by He et al., is KC479791 (see pg. 9 col.2 Nucleotide sequence accession numbers). The amino acid sequence encoded by KC479791 is a 100% match to instant SEQ ID NO: 17; for evidence see attached alignment - see Result 1 on pages 7-9 of SEQIDNO-17-align.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Brevnova and use a heterologous alpha-amylase with a sequence of SEQ ID NO: 17 as taught by He et al.,  instead of the alpha-amylases taught in Brevnova.  One of ordinary skill in the art would be motivated to do so because the alpha-amylase taught by He et al., is an alternative alpha-amylase that is known in the art and when co-expressed with glucoamylase increases starch hydrolysis.
The combined teachings of Miasnikov, Brevnova, Degre and He renders claim 13 obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miasnkinov in view of Brevnova  and Degre as applied to claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 above and further in view of Landvik (US 8,557,541; Iss. Oct. 15, 2013; Of Record) as evidenced by SEQIDNO-27-align (Sequence Alignment file; Of Record).
Regarding claim 14, Brevnova teaches the recombinant yeast to further express a glucoamylase (see Table 17, Ex. 20) but does not teach the sequence of the heterologous glucoamylase to be SEQ ID NO: 27.
Landvik teaches isolated polypeptides having glucoamylase activity from fungus Gloeophyllum trabe (col. 2 lines 16-21) and teaches with a sequence of SEQ ID NO: 16 (col. 2 line 36, claim 1). The instant specification teaches SEQ ID NO: 27 to be isolated from Gloeophyllum trabe (see Sequence listing, NO: 17). The amino acid sequence SEQ ID NO: 16 of Landvik is a 100% match to instant SEQ ID NO: 27; for evidence see attached alignment - see Result 1 on pages 2,3 of SEQIDNO-27-align.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Brevnova and use a heterologous glucoamylase with a sequence of SEQ ID NO: 27 as taught by Landvik instead of the glucoamylases taught in Brevnova. One of ordinary skill in the art would be motivated to do so because the glucoamylase taught by Landvik is an alternative glucoamylase that is known in the art.  
The combined teachings of Miasnikov, Brevnova, Degre and Landvik renders claim 14 obvious.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miasnkinov in view of Brevnova  and Degre as applied to claims 1, 3, 7-9, 12, 15-24, 26-29 and 32 above and further in view of Liquiferm (Liquiferm®, Lallemand Biofuels and Distilled Spirits, Webpage, Nov. 26, 2018).
Regarding claim 31, Miasnikov, Brevnova and Degre do not teach the stabilized liquid yeast dose between 112.4 kg and 168.5 kg.
Liquiferm teaches stabilized liquid yeast is usually added at 1-2 lb per 1000 gallons when added directly to the fermentor.  Liquiferm teaches lower levels can be used if there is a propagation stage before the fermentor and dosage is dependent on process parameters (see page 3, Directions for Use).
Since Miasnikov teaches an 807,000 gallon fermentor, one of ordinary skill in the art would add 360 kg of stabilized liquid yeast if adding directly to the fermentor based on the teaching of Liquiferm.  However, Liquiferm teaches lower amounts are used if a propagation tank is used and teaches dosage is dependent on process parameters.  It would have obvious to one of ordinary skill in the art to discover optimum or workable ranges of the dose of the stabilized liquid yeast added to the propagation tank in the methods of Miasnikov in view of Brevnova, Degre and Liquiferm through routine experimentation.  See MPEP 2144.05 II A.  Therefore, the dose of the stabilized liquid yeast between 112.4 kg and 168.5 kg is rendered obvious.
The combined teachings of Miasnikov, Brevnova, Degre and Liquiferm renders claim 31 obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657